Citation Nr: 0716082	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-27 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California

THE ISSUES

[To be determined].  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel


REMAND

The veteran had active military service from January 1953 to 
December 1954.  

This case comes to the Board of Veterans' Appeals (Board) 
from RO rating decisions and is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required.

On a July 2004 VA Form 9, the veteran indicated that he 
wanted an RO hearing before a Veterans Law Judge.  However, 
in August 2004 he indicated that he instead wanted to testify 
before the Board via teleconference.  On a separate document 
filed in August 2004, he asked for a hearing before a 
Decision Review Officer (this DRO hearing was held in October 
2004).  Because nothing indicated that he had withdrawn his 
earlier request for a Board hearing, he was asked (in an 
April 2007 letter) to clarify his wishes.  Later that month, 
he indicated in writing that he still wanted a 
videoconference hearing before a Veterans Law Judge.  A 
remand is necessary to schedule this hearing.

Before this hearing is conducted, however, the veteran should 
be contacted by letter to determine which claims he is 
appealing.  In this regard, the following is a summary of the 
relevant procedural history.  

By a May 1958 rating decision, the RO denied service 
connection for pes planus, injury to the left ankle, and 
asthma.  The veteran did not appeal this rating decision.  

In a July 1999 Form 21-526, the veteran indicated that he was 
again seeking service connection for asthma and pes planus.  
He also indicated that he was seeking service connection for 
traumatic injury to both feet.

By a March 2000 rating decision, the RO determined that no 
new and material evidence had been submitted to reopen the 
claims for service connection for asthma and pes planus.  The 
RO also denied (on the merits) the claim for service 
connection for traumatic injuries to both feet.  The veteran 
did not appeal this rating decision.   

By a September 2002 rating decision, the RO reconsidered the 
claim for service connection for traumatic injuries to both 
feet.  This adjudication (on the merits) was made in light of 
the Veterans Claims Assistance Act of 2000.  The veteran 
filed a notice of disagreement with this determination in 
September 2003.  

Additionally in September 2003, the veteran sought (in 
pertinent part) to reopen his claims for service connection 
for asthma, pes planus, and a left ankle disability.  By an 
April 2004 rating decision, the RO (in pertinent part) denied 
these three claims to reopen.

In May 2004, the RO issued an statement of the case 
concerning the claim for service connection for traumatic 
injuries to both feet.  In a July 2004 Form 9, the veteran 
checked a box indicating that he was appealing the issue 
listed on the statement of the case.  However, he also wrote 
that he believed that "my flat feet started bothering me 
while in the military."  It is possible that this document 
was intended (in part) to be a notice of disagreement with 
the April 2004 determination concerning the claim for service 
connection for pes planus.  

In August 2004, the veteran's representative submitted a 
letter in which it was argued that new and material evidence 
had been submitted to reopen the claim for service connection 
for asthma.  It is possible that this document was intended 
to be a notice of disagreement with the April 2004 
determination concerning service connection for asthma.

The veteran testified before a DRO in October 2004.   The DRO 
characterized the issue on appeal as being entitlement to 
service connection for bilateral foot disabilities (including 
pes planus) on the basis of new and material evidence.  At 
the hearing the veteran also testified concerning his ankle 
condition. 

In a December 2004 supplemental statement of the case, the RO 
determined that no new and material evidence had been 
submitted to reopen the claim for pes planus.  The RO also 
determined that new and material evidence had been submitted 
to reopen the claim for service connection for a left ankle 
disability, but deferred a determination on the merits so 
that an examination could be scheduled.  No other claims were 
referenced on this document.  

In a February 2005 supplemental statement of the case, the RO 
reopened the claim for service connection for pes planus, but 
denied this claim on the merits.  It also denied on the 
merits the claim for service connection for a left ankle 
disability.  No other claims were referenced on this 
document.  

In light of this ambiguous procedural history, a letter 
should be sent othe veteran asking him to clarify which 
claims he is appealing.

Accordingly, this case is REMANDED for the following:

1.  Send the veteran a letter to inquire 
which claims he is appealing. 

2.  Only after the veteran has clarified 
which claims he is appealing, schedule him 
for a Board videoconference hearing.  

The veteran may submit additional evidence and argument on 
these matters.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Remands require expeditious handling.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2006).

